UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) – April 19, 2010 HILLS BANCORPORATION (Exact name of Registrant as specified in its charter) Iowa Commission File Number0-12668 42-1208067 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 131 Main Street, Hills, Iowa52235 (Address of principal executive office) Registrant's telephone number, including area code:(319) 679-2291 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The Annual Meeting of Shareholders was held on April 19, 2010.The matters listed below were submitted to a vote of the shareholders through the solicitation of proxies, and the proposals are described in detail in the Company’s Proxy Statement filed with the Securities and Exchange Commission on March 19, 2010.The final results of the shareholder votes are as follows: Proposal 1 – Election of Directors The following individuals were elected to serve as directors to hold office until the 2013 Annual Meeting. Withhold Broker For Authority Non-Votes 1.Michael E. Hodge None 2.John W. Phelan None 3.Sheldon E. Yoder, D.V.M. None Proposal 2 – Approval of the Hills Bancorporation 2010 Stock Option and Incentive Plan The shareholders approved the Hills Bancorporation 2010 Stock Option and Incentive Plan. For Against Abstain Broker Non-Votes None SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hills Bancorporation April 21, 2010 By: /s/ Dwight O. Seegmiller Date Dwight O. Seegmiller Director, President and Chief Executive Officer
